                 IN THE STATE OF WISCONSIN
         CIRCUIT COURT FOR MILWAUKEE COUNTY




AKIL K.CARTER;
PAULETTE H.BARR;
SANDRA K. ADAMS;
      c/o Attorney Joy Bertrand
      PO Box 2734
       Scottsdale, AZ 85252
      (As to all Plaintiffs)
      PLAINTIFFS,

 V.                                 Case No.

 CITY OF WAUWATOSA;
       7725 W.North Ave.
       Wauwatosa,WI 53213
 CITY OF WAUWATOSA POLICE
 CHIEF BARRY WEBER;
      1700 N.116th St.
       Wauwatosa,WI 53226;
 CITY OF WAUWATOSA POLICE OFFICER
 PATRICK KAINE
       1700 N.116th St.
      Wauwatosa,WI 53226;
 CITY OF WAUWATOSA POLICE OFFICER
 LUKE VETTER
       1700 N.116th St.
       Wauwatosa,WI 53226;
 CITY OFWAUWATOSA POLICE OFFICER
 NICOLE GABRIEL
       1700 N.116th St.
       Wauwatosa,WI 53226;
 CITY OF WAUWATOSA POLICE OFFICER
 DEREK DIENHART
       1700 N.116th St.
       Wauwatosa,WI 53226;
 JOHN DOES 1-3 and JANE DOES 1-3



Case 2:19-cv-01422-JPS Filed 09/30/19 Page 1 of 21 Document 1-2
             (addresses to be determined);
             DEFENDANTS.




  COMPLAINT FOR CIVIL DAMAGES AND DECLARATORY AND
                            INJUNCTIVE RELIEF
                      (JURY TRIAL DEMANDED)


      NOW COME the Plaintiffs, Akil K. Carter, Paulette H. Barr, and Sandra K

Adams, by their attorney, Joy Bertrand, to allege this complaint against the City

of Wauwatosa Police Department; Wauwatosa Police Officer Patrick Kaine;

City of Wauwatosa Police Officer Luke Vetter; City of Wauwatosa Police Officer

Nicole Gabriel; City of Wauwatosa Police Office Derek Dienhart; John Does 1-3;

and Jane Does 1-3.

                             INTRODUCTION


1.    This civil action is brought under the Fourth, Fifth, and Fourteenth

Amendments to the United States Constitution and 42 U.S.C.§ 1983, as well as

the State of Wisconsin Constitution and State of Wisconsin common and

statutory law. This action seeks to redress the personal injury inflicted upon the
Plaintiffs, each of whom is a citizen of the United States and a resident of

Wisconsin.


                      JURISDICTION AND VENUE

2.     Pursuant to Wis. Stats. Sect. 753,jurisdiction of this civil matter is properly

before the Circuit Court.




     Case 2:19-cv-01422-JPS Filed 09/30/19 Page 2 of 21 Document 1-2
3.    Venue in this Circuit Court is proper, because the underlying acts of this

complaint took place in Milwaukee County, Wisconsin.

                                  PARTIES


4.    The Plaintiff, Akil Carter, presently resides in Milwaukee, Wisconsin.

During all times relative to the incidents set forth in this Complaint, the Plaintiff

resided in the City of Milwaukee, County of Milwaukee,State of Wisconsin.

5.    The Plaintiff, Paulette H. Barr, presently resides in Menomonee Falls,

Wisconsin. During all times relative to the incidents set forth in this Complaint,

the Plaintiff resided in the Menomonee Falls, County of Waukesha,State of

Wisconsin.


6.    The Plaintiff, Sandra K. Adams,presently resides in Menomonee Falls,

Wisconsin. During all times relative to the incidents set forth in this Complaint,

the Plaintiff resided in the Menomonee Falls, County of Waukesha,State of

Wisconsin.


7.    The City of Wauwatosa is a political subdivision of the State of Wisconsin,

organized under the existing laws of Wisconsin, whose principal offices are
located at 7725 W. North Ave., Milwaukee, Wisconsin 53213.

8.     Defendant City of Wauwatosa ("Wauwatosa")is a municipal entity in the

State of Wisconsin. Acting through its police department, Wauwatosa is

responsible for the training, supervision and discipline of police officers;



     Case 2:19-cv-01422-JPS Filed 09/30/19 Page 3 of 21 Document 1-2
adopting,implementing and enforcing policies and practices; and ensuring that

the treatment of citizens complies with the United States Constitution and other

federal, state, and local laws.

9.    In addition, at all relevant times, Wauwatosa was responsible for ensuring

that all Wauwatosa Police Department(hereinafter WPD)personnel obey the

laws of the United States. The City receives a substantial amount of federal

financial assistance for law enforcement activities.


10.   Wauwatosa is liable for the harm alleged herein, and pursuant to Wis. Stat.

§ 895.46(l)(a), Wauwatosa is required to pay or indemnify all judgments,

including compensatory and punitive damages,attorney's fees and costs that

may be awarded against its officials, employees and agents.

11.    On information and belief, Barry Weber is a resident of Milwaukee

County, Wisconsin and is the Wauwatosa Chief of Police.

12.    Chief Weber and exercises supervisory authority over all WPD officers and

operations. He is the final policymaker with respect to law enforcement activities

and promulgation of WPD standard operating procedures,rules, and guidelines.
13.    On information and belief, Patrick Kaine is a resident of Milwaukee

County, Wisconsin.

14.    On information and belief, Luke Vetter is a resident of Milwaukee County,

Wisconsin.




      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 4 of 21 Document 1-2
15.   On information and belief, Nicole Gabriel is a resident of Milwaukee

County, Wisconsin.

16.   On information and belief, Derek Dienhart is a resident of Milwaukee

County, Wisconsin.

17.   John Does 1-3 and Jane Does 1-3 are Wauwatosa Police Department

officers, whose identities will be determined via discovery in this matter, who

also failed to intervene and stop Officers Kaine, Vettner, Gabriel, and

Dienhart, and other officers from engaging in the unlawful action alleged in

this complaint.

                          SUPPORTING FACTS


18.    This case is rooted in a September 2,2018 car stop at approximately 112*^

St. and Burleigh in Wauwatosa, Wisconsin.

The City of Wauwatosa's Historic Racial Divide

19.    The City of Wauwatosa is a suburb directly west of Milwaukee.

20.    For one hundred years, Wauwatosa sub-divisions included racially-

restrictive covenants. Starting in 1919,the Washington Highlands subdivision

included covenants that prohibited People of Color from owning or occupying

residential property within the subdivisions' boundaries.^


1 "Racially Restrictive Covenants: The Making of All-White Suburbs in
Milwaukee County," Metropolitan Integration Research Center,1979, at
available at 2



      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 5 of 21 Document 1-2
21.     After World War II, seven Wauwatosa subdivisions developed between

1945-49 excluded African-American families. Two additions created in the 1950's,

six years after the Supreme Court's ruling against government enforcement of

racially restrictive covenants, still provided twenty-year prohibitions against

black ownership or occupancy of homes in their subdivisions.2

22.     In Wauwatosa,some of these racially-restricted covenants had termination

dates reaching into the 1980s.3

23.     Excluding parkway systems,county grounds,country clubs, and

industrial land, historically, approximately half of Wauwatosa property was

encumbered with racially restrictive covenants.^

24.      Some Wauwatosa racially-restricted covenants had automatic renewals,

allowing them to continue into perpetuity.^




http://mediad.publicbroadcasting.net/p/wuwm/files/raciallvrestrictivec
ovenants milwaukee area.pdf? ga=2.3396599.617390194.1563650754-
1869488855.1546738305 (last visited July 19, 2019).
2 Id. at 3.
3 Id. at 2.
4 Id.
5 Id.




        Case 2:19-cv-01422-JPS Filed 09/30/19 Page 6 of 21 Document 1-2
25.    While Milwaukee County is 52.7% Caucasian and 26.4% African

American,^ Wauwatosa is 85.5% and 4.8% African American.^ In the past three

years, the Wauwatosa Police Department has been involved in at least two other

excessive-use-of-force incidents on African American young men.®

The September 2,2019 Vehicle Stop of this Family

26.    Mr. Carter is a young, African-American man,who was riding in a car

with two Caucasian women:Sandra Adams and Paulette Carter.

27.   Sandra Adams was the driver of the vehicle.

28.    Mr. Carter's grandmother,Paulette Barr, was riding in the front passenger

seat of the vehicle.


29.    Ms. Adams and Ms. Barr are Caucasian.




6 Statistical Atlas, Milwaukee County, Wisconsin, Race and Ethnicity,
available at https://statisticalatlas.com/countv/ Wisconsin/Milwaukee-
Countv/Race-and-Ethnicitv (last visited July 20, 2019).
7 Statistical Atlas, Wauwatosa, Wisconsin, Race and Ethnicity, available at
https://statisticalatlas.com/place/Wisconsin/Wauwatosa/Race-and-
Ethnicitv (last visited July 20,2019).
8 Kathie Crowther,"Family of Man Shot by Wauwatosa Officer Seeks
Answers," July 5, 2016, WTMJ,available at
https://www.tmi4.com/news/local-news/familv-of-man-shot-bv-
wauwatosa-officer-demands-answers (last visited August 9, 2019);
Christina Zhao,"White Wisconsin Officer Punches Black Youth in Face in
Mall Parking Lot," Newsweek,May 14,2018, available at
https://www.newsweek.com/video-white-wisconsin-officer-punches-
black-vouth-face-mall-parking-lot-923713 (last visited August 9,2019).


      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 7 of 21 Document 1-2
30.   Ms. Barr was in the front passenger seat. Mr. Carter, who is Ms. Barr's

grandson, was riding in the back seat of the vehicle.

31.     Officer Kaine ordered Mr. Carter out of the vehicle, while Officer Kaine

had his firearm drawn.


32.   The other officers named in this Complaint - Vetter, Gabriel, and Dienhart

- joined Officer Kaine during the stop.

33.   Officer Kaine ordered Mr. Carter out of the vehicle, while Officer Kaine

had his firearm drawn. Several other Wauwatosa police officers joined Officer

Kaine during the stop. Mr. Carter was ordered to the ground and then detained

by Wauwatosa officers. None of these citizens were free to leave.

34.    Each one of these citizens were detained, despite a dearth of any indication

that any of them had broken or were about to break any law.

35.    None of these citizens were free to leave.

36.    Mr. Carter was ordered to the ground, handcuffed, and detained by

Wauwatosa officers.


37.    Mr. Carter was imarmed.

38.    The officers had no reason to believe that Mr. Carter was armed.

39.    Officer Kaine has claimed that he had been "flagged down" by

unidentified, phantom witnesses, who told him two African-American males had
hijacked a blue Lexus.



      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 8 of 21 Document 1-2
40.   Defendant Kaine has stated in reports that the phantom witness was an

African-American male and that he was driving a blue Chevrolet with an

African-American woman.


41.    While Wauwatosa equips its patrol vehicles with cameras and while the

department keeps records via CAD and audio recording of the officers' activity,

the department has disclosed no information about when this flagging down

occurred, where, by whom,regarding what.

42.    Despite reportedly having the name and phone number of the phantom

witness, Wauwatosa has never disclosed this person to the Plaintiffs, despite

their request, inter alia, for:

       All records pertaining to any "tip" from any person regarding the Lexus
       vehicle in the above-described stop being involved in any crime; any and
       all facts in support of reasonable suspicion to stop the vehicle; all facts
       regarding the stop of the vehicle; all facts regarding the basis to order the
       African-American male out of the vehicle an place him in a squad car.

43.    When the Plaintiffs asked Chief Weber for a formal investigation of the

incident, he refused.

44.    At the time of the events complained of herein, the Plaintiffs had a clearly

established constitutional right under the Fourth Amendment to be secure in

their persons against unreasonable seizures.

45.    Any reasonable law enforcement officer knew or should have known of
this clearly established right.



      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 9 of 21 Document 1-2
46.    Defendants Kaine, Vettner, Gabriel, and Dienhart did not at any time have

probable cause, reasonable suspicion or any other legally valid basis to believe

that anyone in Ms. Adams' vehicle had committed or was committing any

violation of law.


47.    There was no warrant authorizing the seizure of the Plaintiffs. No legally

recognizable exigent circumstances existed that would have justified or

permitted Defendants Kaine, Vettner, Gabriel, and Dienhart's seizure of them.

48.    The Defendants' actions were objectively unreasonable in light of the

circumstances confronting them.

49.    Defendants Kaine, Vettner, Gabriel, and Dienhart's actions were

imdertaken intentionally, maliciously, willfully, wantonly and/or in reckless

disregard of the Plaintiffs' federally protected rights.

50.    As a direct result of the Defendants' unlawful seizure, the Plaintiffs

sustained damages,including, among others, experiencing unnecessary and

physical pain and severe emotional pain, distress, suffering, loss of enjoyment of
life, and continues to be damaged as alleged herein.

51.    The unlawful acts and omissions of each defendant were the legal and

proximate cause of the Plaintiffs' damages.




                                       10

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 10 of 21 Document 1-2
52.    At all times relevant to the claims in this complaint. Defendants Kaine,

Kettner, Gabriel, and Dienhart acted under color law and within the scope of

their employment as law enforcement officers for Wauwatosa.

      PLAINTIFFS'CAUSES OF ACTION AGAINST THE DEFENDANTS
                                      Count I
          Violations of the Plaintiffs' Civil Rights Under 42 USC §1983.

53.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


54.    At all times relevant herein, the Defendants named in this complaint, are

"persons" for purposes of 42 U.S.C. § 1983 and acted under color of law to

deprive the Plaintiffs their constitutional and civil rights.

55.    At all times relevant herein, the officers acted within the scope of their

employment and under the color of laws,statutes, regulations, customs,

ordinances, policies, and usage of the State of Wisconsin.

56.    The above-mentioned conduct of the Defendant Officers was unlawful,

extreme, malicious, outrageous, and/or intentional.

57.    The above-mentioned conduct was intended to cause the Plaintiffs harm

and such conduct was the cause of the personal injuries and damages sustained

by the Plaintiffs..

                                       Count 2
                                  Monell Liability




      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 11 of 21 Document 1-2
58.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


59.    The above-described actions of the Defendants occurred as a direct result

of a failure on the part of the Defendants,the Wauwatosa Police Department,

and the City of Wauwatosa to adequately train, supervise, and discipline its

employees.

60.    The above-described inadequate training and supervision constituted an

official policy of the Defendants, the Wauwatosa Police Department and the City

of Wauwatosa.


61.    Conducting vehicle stops and detaining persons is a usual and customary

activity of the Wauwatosa Police Department.

                      Failures to Train, Discipline, and Supervise

62.    The above-mentioned failures to adequately train, discipline, and

supervise its police officer employees, and the acts and omissions of the

Defendant, City of Wauwatosa, by its policymakers, were a direct and proximate

cause of the injuries and damages to the Plaintiffs.

63.    The above-mentioned inadequate training, discipline, and supervision

constituted an official policy of the City of Wauwatosa.

64.    The failure of the Defendant, City of Wauwatosa,to adequately train,

discipline, and supervise its police officer employees demonstrates a deliberate


                                        12

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 12 of 21 Document 1-2
indifference on the part of the City of Wauwatosa and it policymakers, as to

whether the failure to adequately train, discipline, and supervise its police offer

employees would result in a violation of the constitutional and civil rights of

persons, to include the Plaintiffs.

      Policies and Customs of Condoning Racial Profiling in Traffic Stops and Rights
                                        Violations


65.     The Plaintiffs reallege Paragraphs 1 through 45,above, as if fully realleged

herein.


66.     The acts of the Defendants,Police Officers Kaine, Vettner, Gabriel, and

Dienhart,including the conducting of racially-motivated vehicle stops and

seizures of vehicle occupants, was done in accordance with the Defendant, City

of Wauwatosa's, defacto policy, regulation, decision, or custom condoning

racially-motivated vehicle stops and occupant seizures, and/or violating

persons' constitutional and civil rights effectuating vehicle stops. That these de

facto policies were officially adopted, expressly or implicitly, and promulgated or

practiced by the Defendant, City of Wauwatosa. As such, they constitute a de

facto governmental custom for the Defendant, City of Wauwatosa,even though

such custom may not have received written formal approval and even though

such de facto policies were inconsistent with or violated other written policies.

67.     This official or defacto policy and/or custom of condoning racial profiling

in conducting traffic stops and occupant seizures permitted, encouraged,

                                         13

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 13 of 21 Document 1-2
tolerated, or ratified the actions of the Defendants, all in malicious or reckless

disregard or with deliberate indifference regarding the constitutional and civil

rights of the Plaintiffs.

68.    That the above-mentioned official or defacto policy and/or custom of

condoning utilizing excessive force and/or violating persons' constitutional

and civil rights arose or was allowed to continue as a result of, among other

things, the following acts and omissions Defendant, City of Wauwatosa,and its

Policymakers: failing to adequately train, supervise and control its police

officers; failing to adequately punish and discipline prior instances of similar

conduct by its police officers; failing to have sufficient policies and practices in

existence to adequately deal with the understanding and actions of off-duty

police officers when acting within the scope of their employment and under

color of law as police officers; failing to adequately and fully investigate and

gather sufficient evidence at the scene of police officer-involved incidents to

allow for a determination of those police officers involved being identified and

potentially disciplined or criminally prosecuted; allowing a police force

atmosphere that promotes cavalier attitudes in conduct, and leading to a belief

that police actions will never be scrutinized and/or prosecuted; and

encouraging "misplaced loyalties" and a "code of silence" among police officers




                                       14

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 14 of 21 Document 1-2
in refusing to cooperate with officials investigating unlawful actions by police

officers.


69.    WPD and Wauwatosa further attempted to defend its conduct in this

incident, by posting limited video footage on social media,to include depicting

Mr. Carter in the back of the squad car, handcuffed, although he had committed

no crime.9


70.    That the ''wide spread practice" of cavalier attitudes in conduct;

encouraging, permitting, and failing to take genuine or adequate measures to

prevent repeated instances of race-based vehicle stops and occupant seizures;

the encouragement of a "code of silence" constitute a custom or usage that,

although not officially authorized, reflect practices that were so well-settled that

they virtually constitute official policy.

71.    The policymakers of Defendant Wauwatosa had actual and/or

constructive knowledge of the existence of each and every one of the above-

mentioned policies and customs and had a deliberate as to whether or not such

polices and customs would continue.




9 See, e.g.,"Information Regarding Traffic Stop on September 2,2018,"
Wauwatosa Police Department Twitter Feed, available at
https://twitter.com/wauwatosapd/status/1037750708584497152?lang=bg (last
visited July 20, 2019).

                                        15

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 15 of 21 Document 1-2
72.    Each and every one of the above-mentioned policies and customs was a

direct and proximate cause of the violations of the constitutional and civil rights

of the Plaintiffs.


73.    Chief Weber's ongoing defense of this stop as reasonable and professional

and Chief Weber's refusal to even conduct the requested investigation of this

stop are evidence of the WPD's ratification of a policy encouraging WPD officers

to conduct race-based, unsubstantiated vehicle stops.

                                   Count 3
                                  Negligence

74.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


75.    If the City's explanation for these events is to be believed, then Officer

Kaine and his colleagues were negligent in stopping a vehicle based only upon

being waived-down by unknown persons.

76.    The officers further were negligent in detaining the vehicle's occupants,

particularly after Ms. Barr got out of the vehicle and informed the officers that

Mr. Carter was her grandson and that no crime was being committed.

                                       Count 4
           Violation of Due Process Under the Wisconsin Constitution

77.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.




                                       16

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 16 of 21 Document 1-2
78.    The Wisconsin Constitution provides:

       All people are born equally free and independent, and have certain
       inherent rights; among these are life, liberty and the pursuit of happiness;
       to secure these rights, governments are instituted, deriving their just
       powers from the consent of the governed.

79.    In detaining the Plaintiffs, based on Mr. Carter's race, the officers violated

this provision of the Wisconsin Constitution.

                                   Count 5
  Violation of Right to be Free of Unreasonable Searches and Seizures
                     Under the Wisconsin Constitution


80.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


81.     The Defendants' conduct constitutes a violation of Art. 1,Sect. 11 of the

Wisconsin Constitution, which provides,"The right of the people to be secure in

their persons, houses, papers, and effects against unreasonable searches and

seizures shall not be violated; and no warrant shall issue but upon probable

cause,supported by oath or affirmation, and particularly describing the place to

be searched and the persons or things to be seized."

82.    The entirely baseless seizure of the Plaintiffs by the Defendants violated

this provision of the Wisconsin Constitution and their right to be free secure in

their persons and effects.

                                       Count 6
           Right to Equal Treatment Under the Wisconsin Constitution



                                        17

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 17 of 21 Document 1-2
83.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


84.    In singling out Ms. Adams' vehicle because of Mr. Carter's race. Officer

Kaine and his colleagues' conduct constitutes a violation of Art. 1,Sect. 1 of the

Wisconsin Constitution.


                                         Count 7
                    Negligent Infliction of Emotional Distress

85.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


86.    The Defendants' conduct constitutes negligent infliction of emotional

distress for each of these citizens.


87.    Akil Carter felt terror when he ordered out of his grandmother's friend's

car at gunpoint. He re-lives that terror every day.

88.    Her African-American grandson being shot by the police of is one of Ms.

Barr's greatest fears. She watched her grandson ordered out of the car at

gunpoint and detained in a police squad,even though she was telling the officers

no crime had occurred.


89.    Sandy Adams further felt great fear as she watched this entire scene unfold

and as she was unable to even leave in her own car.


90.    The Defendants' negligent conduct caused this severe emotional distress.

                                       Count 8



                                         18

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 18 of 21 Document 1-2
                Negligent Hiring,Training, and Promotion

91.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


92.    The City has insisted that the Defendants' conduct and his in stopping this

vehicle based only on the "flagging down" by one, possibly two unknown

witnesses, with no further corroboration, separating and detaining the one

African-American male at gunpoint in police vehicle, and detaining the two

other occupants, is consistent with the officers' training and the city's policies.

93.    Therefore, the City is responsible for the negligent hiring, training,

and promotion of its officers, which caused this incident.

                                   Count 9
                             False Imprisonment

94.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


95.    Officer Kaine and each of the officers are liable for the false imprisonment

of each of these citizens.


96.    The Defendants' seizure of each Plaintiff constituted a restraint on each of

their physical liberty. The Defendants lacked any legal basis for this restraint of

the Plaintiffs' physical liberty and was,thus, unlawful.

                                   Count 10
                Intentional Infliction of Emotional Distress




                                       19

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 19 of 21 Document 1-2
97.    The Plaintiffs reallege Paragraphs 1 through 52, above, as if fully realleged

herein.


98.    This stop and the ordering-out of the lone African-American passenger at

gunpoint never should have happened.

99.    Once Ms. Barr told the officers that this was not a carjacking in progress -

if not before - this stop became more than a misunderstanding.

100. This stop and detention were intentional acts,intended to intimidate Mr.

Carter, Ms. Barr, and Ms. Adams. The result has been extreme emotional distress

and anxiety for each of them.

                                     DAMAGES


       WHEREFORE,the Plaintiffs pray this court award of judgment against the

Defendants for the above-described violations of their constitutional rights:

101. In favor of the Plaintiffs, and against the above-named Defendants,joint

and severally, for compensatory and special damages,in an amount which will

fairly and reasonably compensate the Plaintiffs for their past and future medical

care; their past and future lost wages; for their past and future pain and

suffering, and disability; and for the violation of their civil rights, as set forth

above,in an amoimt to be determined at trial in this matter.

102. In favor of the Plaintiffs and against each of the above-named Defendants,

jointly and severally,for punitive damages for the injuries, damages,and


                                        20

      Case 2:19-cv-01422-JPS Filed 09/30/19 Page 20 of 21 Document 1-2
violation of the Plaintiffs' rights, as set forth above,in an amount to be

determined at a trial in this matter.


103. For declaratory, injunctive, and other equitable relief, reforming the

Defendant City of Wauwatosa policies, practices, and procedures to prevent like

actions and harms in the future.


104. For all costs, disbursements, and attorney fees, pursuant to 42 U.S.C. §

1988 and for other such relief as the Court deems just and reliable.

              PLAINTIFF HEREBY DEMANDS A TRIAL BY JURY

      Respectfully submitted this Ninth day of August,2019.

                                                    s/Tov Bertrand

                                                    Joy Bertrand
                                                    Attorney for Plaintiffs


Joy Bertrand, Attorney
Wisconsin Bar Number 1029483
PO Box 2734
Scottsdale, AZ 85252-2734
Office - 602-374-5321
Fax - 480-361-4694
Email - iovous@mailbag.com
www.)oybertrandlaw.com




                                        21

     Case 2:19-cv-01422-JPS Filed 09/30/19 Page 21 of 21 Document 1-2
